Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 07/20/2022. 
Claims 1-6 are currently pending.
The rejection of the on the grounds of nonstatutory double patenting as being unpatentable over 1) the claims of copending Application No. 16/976,764 and 2) the claims of copending Application No. 17/422,440 as previously set forth in the Office action mailed 03/21/2022 are each maintained and have been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection of claims 1 and 2 under 35 U.S.C. 102(a1,a2) as being anticipated by Burger et al. (US 2014/0367078) is withdrawn in view of the above amendment.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a1) as being anticipated by Hermans et al. (WO 2015/190930 A1) is withdrawn in view of the above amendment.
However, the current rejection further utilizes new references, Sakamoto et al. (JP 2004-285522 A), Ejima et al. (WO 2015/178416 A1), Hida (JP 2002-088171 A) (note, Hida is relied upon in combination with the prior Hermans et al. reference), and Chen et al. (CN 106498538 A), under a new ground(s) of rejection which anticipate and render obvious the instant claims.  See the new grounds of rejections, below.
Double Patenting
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of copending Application No. 16/976,764 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite anisotropic thermal conductive resin fibers comprising a plurality of bundled thermoplastic resin stretch fibers and a method of manufacturing an anisotropic thermal conductive resin member comprising producing stretch fibers by stretching a thermoplastic resin and bundling the plurality of stretch fibers.  See copending claims 2 and 8.  Although the copending claims fail to recite the species of polymer in the stretch fibers, the diameter of the stretch fibers, or a species of polymer in the bundling of the fibers, the specification of the copending claims (which can be properly considered to address whether the inventions are obvious variations of one another) similarly discloses the stretch fibers include thermoplastic resins of an acrylic polymer, a methacrylic polymer, polyamide, polyethylene terephthalate, polyarylate, polysulfone, and polyether ether ketone (para. [0025]), the diameter of stretch fibers is preferably 200 micrometers or less (para. [0026]), and the plurality of resin fibers are bundled by a polyurethane, an acrylic polymer, or an epoxy resin binder (para. [0021]-[0022]).  Accordingly, the copending claims are an obvious variant of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/422,440 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite anisotropic thermal/heat conductive resin fibers comprising a plurality of bundled thermoplastic resin stretch fibers.  See copending claim 1.  Although the copending claims do not directly a method of manufacturing the anisotropic thermal/heat conductive resin member, the copending claims recite process step-implying language equivalent to the claimed method steps (“An anisotropic heat-conducting resin member comprising a first fiber group with multiple stretched thermoplastic resin fibers that are bundled,”).  Although the copending claims fail to recite the species of polymer in the stretch fibers, the diameter of the stretch fibers, or a species of polymer in the bundling of the fibers, the specification of the copending claims (which can be properly considered to address whether the inventions are obvious variations of one another) similarly discloses the stretch fibers include thermoplastic resins of an acrylic polymer, a methacrylic polymer, polyamide, polyethylene terephthalate, polyarylate, polysulfone, and polyether ether ketone (para. [0017]), the diameter of stretch fibers is preferably 200 micrometers or less (para. [0018]), and the plurality of resin fibers are bundled by a polyurethane, an acrylic polymer, or an epoxy resin binder (para. [0016] and [0019]).  Accordingly, the copending claims are an obvious variant of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sakamoto et al. (JP 2004-285522 A). 
As to claim 1, Sakamoto et al. teach an anisotropic thermal conductive resin member (high heat conductivity organic polymer fiber suitable for heat-conductive members having heat conductivity only in a specific direction, e.g., the fiber axis direction, abstract of the supplied English language machine translation) comprising a plurality of bundled thermoplastic resin stretch fibers (highly oriented stretched fibers wound into yarns, para. 0012-0014 of the machine translation) containing a polyamide thermoplastic resin (polyparaphenylene terephthalamide and aramid are exemplary and preferred examples of the organic polymer fiber, para. 0009 and Example 2).
As to claim 2, Sakamoto et al. teach a method of manufacturing an anisotropic thermal conductive resin member (high heat conductivity organic polymer fiber suitable for heat-conductive members having heat conductivity only in a specific direction, e.g., the fiber axis direction, abstract of the supplied English language machine translation) comprising a step of producing stretch fibers by stretching a thermoplastic resin (fibers are produced by spinning, para. 0012-0013, and/or the produced fibers are stretched, para. 0014 of the machine translation) and a step of bundling the plurality of stretch fibers (the spun fibers are wound into yarns, para. 0012 and 0014, and/or the heat stretching obtains a highly oriented, i.e., bundled, yarn, para. 0014). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2004-285522 A) as applied to claims 1 and 2 above, and further in view of Ejima et al. (WO 2015/178416 A1).
The disclosure of Sakamoto et al. is relied upon as set forth above.
Sakamoto et al. teach an anisotropic thermal conductive resin member and a method thereof comprising a plurality of bundled thermoplastic resin stretch fibers.  The fibers have a high thermal conductivity and are suitable for application heat-conductive members.
Sakamoto et al. fail to teach the diameter of each of the fibers and the bundled fibers are bundled by a binder.
However, Ejima et al. similarly teach a resin sheet having excellent thermoconductivity comprising a heat conductive fiber orientated through the thickness direction and a binder resin (abstract and page 3 of the supplied English language machine translation).  Ejima et al. teach the heat conductive fiber preferably has a diameter of 1mm or less, i.e., 1000 micrometers or less, in view of obtaining uniformity of the surface of the heat dissipating sheet/object (bottom of page 3 of the machine translation).  Note, this range overlaps the claimed range of the diameter being 200 micrometers or less, and, in any event, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed diameter by varying and/or optimizing the diameter as taught by Ejima et al. in order to obtain a uniform surface of heat dissipating sheet/object.  Ejima et al. further teach the binder resin is appropriately selected to obtain excellent heat resistance and thermal stability and examples of the binder resin include urethane-based resins and acrylic resins (bottom of page 3 to the top of page 4 of the machine translation).  Ejima et al. further teach the heat conductive sheet further contains a resin layer containing a thermosetting resin, preferably containing a polyurethane-based resin or an epoxy resin, on both surface layers of the sheet in order to provide adhesion to a substrate (abstract and bottom of page 5 of the machine translation).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the fiber diameter, binder resin and/or resin layer species as taught by Ejima et al. to the heat-conductive member of Sakamoto et al. in order to obtain a high thermal conductive member/sheet having sufficient adhesion to a substrate and excellent heat resistance and thermal stability while ensuring electrical insulation reliability that can efficient diffuse/dissipate heat from a heating element. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans et al. (WO 2015/190930 A1) in view of Hida (JP 2002-088171 A).
As to claim 1, Hermans et al. teach an anisotropic thermal conductive resin member (thermal conductive organic polymeric fibers, abstract; the organic polymeric fibers transfer heat directly from a heat source to a heat sink through their length, col. 4 line 30 to col. 5 line 7, which describes anisotropic thermal conductivity) comprising a plurality of bundled thermoplastic resin stretch fibers (organic polymeric fibers, described above, are stretched and drawn, page 5 lines 17-22, and are subsequently bundled, page 7 lines 5-7; the exemplary species of polymers for the fiber at page 5 lines 23-26 and page 5 line 33 to page 6 line 3 are thermoplastics).  Hermans et al. teach the organic polymeric fibers are preferably ultra high molecular weight polyethylene-based (UHMW-PE) (page 5 lines 23-34).
Hermans et al. fail to teach the thermoplastic UHMW-PE fibers contain an acrylic polymer or a methacrylic polymer.
However, Hida teach heat-conductive sheets containing heat-conductive fibers (abstract) where the fiber contains UHMW-PE (see the bottom of page 2 and continuing through page 3 of the supplied English language machine translation).  Hida further teach the UHMW-PE is copolymerized with acrylic acid or methacrylic acid in order to obtain a UHMW-PE fiber with excellent heat-conductivity (page 3 of the machine translation).  In other words, Hida teach providing an acrylic polymer or methacrylic polymer into the fiber maintains sufficient, if not excellent, heat-conductivity in order to dissipate heat.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide polyacrylic acid or polymethacrylic acid as taught by Hida as a copolymer within the UHMW-PE fibers of Hermans et al. in order to obtain a heat conductive fiber for use in a heat dissipating or heat sink article/sheet with a reasonable expectation of success. 
As to claim 2, Hermans et al. teach a method of manufacturing an anisotropic thermal conductive resin member (method for manufacturing thermal conductive organic polymeric fibers, abstract; the organic polymeric fibers transfer heat directly from a heat source to a heat sink through their length, col. 4 line 30 to col. 5 line 7, which describes anisotropic thermal conductivity) comprising a step of producing stretch fibers by stretching a thermoplastic resin (organic polymeric fibers are stretched and drawn, page 5 lines 17-22; the exemplary species of polymers for the fiber at page 5 lines 23-26 and page 5 line 33 to page 6 line 3 are thermoplastics) and a step of bundling the plurality of stretch fibers (the organic polymeric fibers are bundled prior to being cut to produce the final product, page 7 lines 5-7; see also claims 11 and 12).  Hermans et al. teach the organic polymeric fibers are preferably ultra high molecular weight polyethylene-based (UHMW-PE) (page 5 lines 23-34).
Hermans et al. fail to teach the thermoplastic UHMW-PE fibers contain an acrylic polymer or a methacrylic polymer.
However, Hida teach heat-conductive sheets containing heat-conductive fibers (abstract) where the fiber contains UHMW-PE (see the bottom of page 2 and continuing through page 3 of the supplied English language machine translation).  Hida further teach the UHMW-PE is copolymerized with acrylic acid or methacrylic acid in order to obtain a UHMW-PE fiber with excellent heat-conductivity (page 3 of the machine translation).  In other words, Hida teach providing an acrylic polymer or methacrylic polymer into the fiber maintains sufficient, if not excellent, heat-conductivity in order to dissipate heat.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide polyacrylic acid or polymethacrylic acid as taught by Hida as a copolymer within the UHMW-PE fibers of Hermans et al. in order to obtain a heat conductive fiber for use in a heat dissipating or heat sink article/sheet with a reasonable expectation of success. 
As to claims 3 and 5, the combination of Hermans et al. in view of Hida meet the claimed limitation regarding the diameter of each of the stretch fibers is within the range of 200 micrometers or less because Hida teaches a preferred average diameter of each fiber is 5 to 20 micrometers (page 3 of the machine translation).  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to adopt and provide Hida’s fiber diameter as the fiber diameter of Hermans et al. in view of the ease of filling the fibers in a heat conductive/dissipating sheet/article with a reasonable expectation of success.   
As to claims 4 and 6, the combination of Hermans et al. in view of Hida meet the claimed limitation that the plurality of bundled thermoplastic resin stretch fibers are bundled by a binder containing polyurethane, an acryclic polymer, and/or an epoxy resin.  Hermans et al. teach the polymeric fibers are present in a polymeric carrier in order to obtain heat dissipating articles (page 6 lines 4-7), and Hida teaches providing various polymers including polyurethane, polyacrylic acid, and epoxy as suitable resins to serve as a matrix, i.e., binder of the heat conductive sheet (page 4 of the machine translation).  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to adopt and provide Hida’s exemplary polymer matrix species, e.g., polyurethane, polyacrylic acid, or epoxy, as the polymeric carrier of Hermans et al. in order to obtain a heat conductive/dissipating sheet/article with a reasonable expectation of success. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (CN 106498538 A).
	As to claim 1, Chen et al. teach an anisotropic thermal conductive resin member (high thermal conductivity polyamide fiber, abstract) comprising a plurality of bundled thermoplastic resin stretch fibers containing a polyamide (see Example 1 on page 5 of the provided English language machine translation disclosing a polyamide fiber made by extruding through a plate hole diameter of 0.07mm, stretching and drawing the fiber, and winding, i.e., bundling, the fiber).
	As to claim 2, Chen et al. teach a method of manufacturing an anisotropic thermal conductive resin member comprising a step of producing stretch fibers by stretching a thermoplastic resin containing a polyamide (see Example 1 on page 5 of the provided English language machine translation disclosing a polyamide fiber made by extruding through a plate hole diameter of 0.07mm followed by stretching and drawing the fiber) and a step of bundling the fiber (in the same Example 1, after dry heat stretching the fiber is wound, i.e., bundled).
	As to claims 3 and 5, Chen et al. teach the diameter of each of the stretch fibers is 200 micrometers or less (each fiber is extruded through a plate hole diameter of 0.07 mm, i.e., 70 micrometers, and is stretched afterward; a person of ordinary skill in the art would at once understand the exemplary stretched fibers in the reference have a diameter of less than 70 micrometers, which falls within the claimed range).
Response to Arguments
Applicant's arguments filed 07/20/2022 regarding the nonstatutory double patenting rejections over 1) the claims of copending Application No. 16/976,764 and 2) the claims of copending Application No. 17/422,440 have been fully considered but they are not persuasive.  Although each set of copending claims fail to recite the species of polymer in the stretch fibers, the diameter of the stretch fibers, or a species of polymer in the bundling of the fibers as added in the present claim amendment, the specifications of the copending claims (which can be properly considered to address whether the inventions are obvious variations of one another) similarly discloses the stretch fibers include thermoplastic resins of an acrylic polymer, a methacrylic polymer, polyamide, polyethylene terephthalate, polyarylate, polysulfone, and polyether ether ketone, the diameter of stretch fibers is preferably 200 micrometers or less, and the plurality of resin fibers are bundled by a polyurethane, an acrylic polymer, or an epoxy resin binder.  The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Note, Applicant’s arguments to the prior 102 rejection over Hermans et al. (WO 2015/190930 A1) have been considered but are also moot because they do not apply to the present 103 rejection over Hermans et al.  in view of Hida (JP 2002-088171 A).  It is submitted Hida cures any alleged deficiencies of Hermans et al. 
Conclusion
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 4, 2022